SWING, J.
If Sec. 1, Art. 21 of the by-laws of the association means, that if a member become sick after being in arrears, and pays up all arrears, and during his sickness the association accepts from him all dues from time to time the same as are assessed against other members, but notwithstanding this he is not entitled to the benefits of the order, we think it is unreasonable and should not be enforced.
But we are inclined to hold that the true meaning of the section is, that the member is not entitled to the benefits of the order by the mere fact that after he becomes sick he pays up all back dues which were owing, by him at the time the sickness commenced. This might be just and proper.
In this case the member not only paid up all back dues but continued to pay all dues during a considerable time of his sickness. In either view of the rights of the parties the judgment should be affirmed.
Giffen and Jelke, JJ., concur.